§| 83qu

Abel Acosta, Clerk
P.O. Box 12308
Capitol Station
Austin, Texas 78711

To Abel Acosta, Clerk:

Please enclosed find the following documents to be filed in this

Court of Criminal Appeals of Texas, Cause No. ll,707B.

These documents shall be executed upon this court's discretion to

determine the next course of action. This will be at your earli~

est convenience and as time permitted for as the docket calls.

The following documents are:

(l) -Applicant' s Reply and Rebuttal to the Trial Court' s denial of
relief sought in the llSth Judicial District Court of Upshur
Countyl Texas~total of seventeen (17) pages;

(l) _Applicant' s Request for Judicial Notice- total of one (1) page;

(1)-Motion for Writ of Habeas Corpus Ad Testificandum- total of
one (l) page:

(l)~Copy of (R.R. Vol. 5 of 8, pg. 69)-total of one (l) page;

(l)-Copy of (R.R. Vol. 5 of 8, pg. 82)-total of one (l) page;

Applicant's Reply to the Trial Court's denial presented to the

court shall be executed by the clerkl applicant's Request for

Judicial Notice, Motion for writ of habeas corpus ad testifican-

dum, copies of (R. R. Vol. 5 of 8, pgs. 69-82) presented to the

court shall be executed by the Clerk.

Applicant, Billy G. Colvin, thanks you for your time in this

matter before the court.

Executed on thisz¢'l. day ofD££§H.é§’f” , 2015.

Respectfully Submitted

RECE|VED|N 3 /{%7//€7 &`Z€Vf’/?'V

couRT oF cliNAL APPEALS v §§§§y§ #$§cl)`é§rv`

L.C. Powledge Unit
, 1400 FM 3452
?:. .EC 28 2015 » Palestine, Texas 75803

Abe| Acosta, Clerk

 

IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

EX PARTE
BILLY G. COLVIN NO. WR-51,885-O4

APPLICANT TR. CT. NO. ll,707B

 

APPLICANT'S REQUEST FOR JUDICIAL NOTICE
TO THE HONORABLE JUDGES OF THIS COURT:

Comes now, Billy G. Colvin, Applicant in the above styled and
numbered cause, pursuant to Texas Rules of Evidence 201 and brings
this request to the Court to take judicial notice of adjudicative
facts in the trial record or within the trial court's exclusive
possession or control.

Applicant relies upon that, although a court has discretion
to take judicial notice of the records, of any court, even if the
records are attached to applicant's brief, the court is not re-
quired to do so abscence of a request; see Watts v. State, 99
S.W.3d 604 (Tex.Crim.App. 2003); Mata v. State, 46551W13d 902
(Tex.Crim.App. 2001); Perkins v§ State, 905 S.W.2d 452 (Tex.App.-
El Paso 1995, pet. ref'd); Elwell v. State, 872 S.W.Zd 797 (Tex.
App.-Dallas 1994, no pet.); Jubert v. State, 753 S.W.2d 458
(Tex.App.-Texarkana 1988).

Applicant simply requests this Honorable Court to notice the
trial record, applicant's declaration, and brief, trial court's
lack of applying law to the facts as presented in the record; and
failure of the trial court's construction of the Penal Code by

context pursuant to V.T.CLA. Government Code § 3ll.

Executed on thisL;Lday of ZZ:£ E&Qéézz , 2015.

Respectfully Submitted

rim/222 M»w

Bill$7;:.€olvin
TDCJ-ID #760687
Applicant Pro Se